Title: From Louisa Catherine Johnson Adams to Mary Smith Cranch, 5 June 1810
From: Adams, Louisa Catherine Johnson
To: Cranch, Mary Smith



St Petersburg June 5 1810

Having already written to Mrs Adams, by this conveyance, my dear Madam, I cannot think of losing, so favorable an opportunity, of repeating my thanks for your kind care of l my beloved Children; of whose happiness and welfare, I have a full conviction while under your protection—Never untill now, did I so sensibly feel the loss, of the little property I was once taught to expect, I might then did I possess it, have offer’d those trifling little gifts of affection to my darling Boys, which though they are in themselves nothing, contribute greatly to endear an absent friend; but alas fortune proved unkind and I have only to depend on your goodness, to render them sensible of my affection—
Captain Beckford is every moment expected, and I am under the necessity of shortning my letter, with best respects to Mr Cranch, I remain dear Madam your grateful and affectionate Niece
L C Adams